DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanei (US – 2018/0066168 A1) and further in view of Kagimoto Y (WO – 2013/125717 A1, from IDS).
As per claim 1, Kanei discloses Friction Material comprising:
40 mass% or more and 80 mass% or less of a matrix containing at least one kind selected from the group consisting of Ni and Fe (A friction material comprising: 40 mass % or more to 80 mass % or less of a matrix of at least one kind selected from the group consisting of a metal, an alloy, a metal compound and an intermetallic compound, [0009] and [0050], Table 2, Sample 1);
10 mass% or more and 30 mass% or less of inorganic particles containing zircon particles, titania particles ([0050], Table 2, Sample 1), 
10 mass% or more and 30 mass% or less of a lubricant containing at least one kind selected fromthe group consisting of graphite, molybdenum disulfide, boron nitride, and calcium fluoride ([0050], Table 2, Sample 1).
Kanei discloses all the structural elements of the claimed invention but fails to explicitly disclose mullite particles; and, wherein a content of the zircon particles is 30 vol% or more and 36 vol% or less, a content of the titania particles is 30 vol% or more and 36 vol% or less, and a content of the mullite particles is 30 vol% or more and 36 vol% or less with respect to a total content of 100 vol% of the zircon particles, the titania particles, and the mullite particles.
Kagimoto discloses Friction Material comprising:
Specific example of the hard particles include silica (Sio 2), alumina (Al 2 O 3), magnesia (MgO), titania (TiO 2), zirconia (ZrO 2), yttria (Y 2 O 3), mullite (Al 2 SiO 5), zircon send (ZrSiO 4), tugsten steel (Fe – W), tungsten carbide (WC), silicon carbide (SiC) [0034].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the mullite particles; and, wherein a content of the zircon particles is 30 vol% or more and 36 vol% or less, a content of the titania particles is 30 vol% or more and 36 vol% or less, and a content of the mullite particles is 30 vol% or more and 36 vol% or less with respect to a total content of 100 vol% of the zircon particles, the titania particles, and the mullite particles, since it has been held to be within the general skill of a worker in the art to select a known material on the basic of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125, USPQ 416 (CCPA 1960), MPEP – 2144.07.

As per claim 3, Kanei discloses wherein the matrix is formed of a material containing particles having an average particle diameter of 1 μm or more and less than 50 μm ([0049], Table 1, Ni, Cu, Mn).

As per claim 4, Kanei discloses wherein the matrix contains 0.20 mass% or more and 1.00 mass% or less of P with respect to 100 mass% of the matrix([0050], Table 2, Simple 2).

As per claim 5, Kanei discloses wherein the matrix contains Ni and Fe ([0050], Table 2, Samples 1-9).

As per claim 6, Kanei as modified by Kagimoto discloses zircon particle and titania particles but fails to explicitly disclose wherein a total content of the zircon particles, the titania particles, and the mullite particles is 80 mass% or more with respect to a total amount of the inorganic particles.
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the total content of the zircon particles, the titania particles, and the mullite particles is 80 mass% or more with respect to a total amount of the inorganic particles, since it has been held to be within the general skill of a worker in the art to select a known material on the basic of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125, USPQ 416 (CCPA 1960), MPEP – 2144.07.

As per claim 7, Kanei discloses wherein the zircon particles have an average particle diameter of 10 μm or more and 600 μm or less, (Table 1) but fails to explicitly disclose the titania particles have an average particle diameter of 10 μm or more and 600 μm or less, and the mullite particles have an average particle diameter of 10 μm or more and 600 μm or less.
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the titania particles have an average particle diameter of 10 μm or more and 600 μm or less, and the mullite particles have an average particle diameter of 10 μm or more and 600 μm or less, since it has been held to be within the general skill of a worker in the art to select a known material on the basic of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125, USPQ 416 (CCPA 1960), MPEP – 2144.07.

As per claim 8, Kanei discloses wherein the lubricant contains graphite or contains graphite and calcium fluoride ([0050], Table 2).

As per claim 9, Kanei discloses a brake pad comprising the friction material (The obtained mixture was molded into the shape of a brake pad, [0050]).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanei (US – 2018/0066168 A1) as modified by Kagimoto Y (WO – 2013/125717 A1) as applied to claim 1 above, and further in view of Kerssemakers et al. (US – 2019/0353217 A1).
As per claim 2, Kanei as modified by Kagimoto discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the friction material has a porosity of 14 vol% or more and 30 vol% or less.
Kerssemakers discloses Friction Material comprising:
the friction material has a porosity of 14 vol% or more and 30 vol% or less (The friction material of the invention preferably has a porosityof from 10% to 25%, preferably from 15% to 25%, [0066]).
It would have been obvious to one having ordinary skill in the art before the effective filing date the invention was made to modify the Friction Material of the Kanei to make the friction material has a porosity of 14 vol% or more and 30 vol% or less as taught by Kerssemakers in order to reduce of wear of the friction material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Kubota et al. (US – 2020/0038959 A1),
B: Dong et al. (US – 2018/0017122 A1),
C: Unno et al. (US – 2017/0284491 A1),
D: Hanna et al. (US – 2013/0048448 A1), and
E: Turani et al. (US – 2011/0198170 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657